IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,768


EX PARTE ROBERT LEWIS WILLICH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-12,154-A IN THE 173RD DISTRICT COURT

FROM HENDERSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to eighteen (18) years' imprisonment.  The 12th Court of Appeals affirmed
his conviction. Willich v. State, No. 12-04-00245-CR, (Tex. App.- Tyler, 2005, pet. dism.) (not
designated for publication).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se. 
	The trial court has entered findings of fact and conclusions of law that Applicant was deprived
of his right to file a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d 900 (Tex.
Crim. App. 2006).   We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the 12th Court of Appeals in Cause No. 12-04-00245-CR that affirmed his conviction in Case No. B-12,154-A from the 173rd Judicial District
Court of Henderson County.  Applicant shall file his petition for discretionary review with the 12th
Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: September 26, 2007
Do not publish